Title: To Thomas Jefferson from John A. Xaupi, 31 August 1825
From: Xaupi, John A.
To: Jefferson, Thomas


                            Sir,
                            
                            
                            31 Aout 1825.
                        
                        The profound respect that I entertain for your person, would ever have  prevented me from interrupting a moment of your valuable time, to speak to you on the subject of my profession, but, the enclosed note of Mr Tucker, by informing me that you are Rector of the University, gives me the hope that you will not disdain to grant me a moment’s attention.Under the recommendation of Judge Carr, I came to Charlottesville, two summers ago, to teach a Dancing School, the population being too small, present, was not my aim, my principal object was to prepare my establishment for the opening of the University, d’où je m’attendois à recevoir de l’occupation dans mon état, de Maitre de Danse et d’Escrime, en un mot d’y être employé comme tel.  Depuis trois mois je suis ici avec ma famille, et ce n’est que dernièrement que je viens d’obtenir dix souscripteurs pour l’Escrime et neuf pour la Danse parmis les Eléves; Je commençois à jouir d’un moment d’espoir, lorsqu’on vient de m’apprendre que l’exercice des Armes n’est pas permis, et je suis encore dans l’incertitude si j’aurai la permission d’enseiger, et si j’obtiendrai une salle pour cet effet.  Faites-moi la grâce, Monsieur, de dissiper des doutes qui inquiétent un père, vous me rendrez un grand service, car, je ne vous cache pas, que je ne puis rester longtems dans l’inaction, n’ayant d’autre revenu que celui qui provient de mes écoles.  Si je suis assez heureux d’obtenir votre permission d’enseigner dans l’Université j’ose vous assurer que vous n’aurez pas à vous plaindre de l’inconduite de mes élèves, le plus grand ordre reigne ordinairement dans mes écoles, et je me flatte qu’il ne perdront rien, par mon exemple, quant aux mœurs et à la bienséance.Je vous demande mille pardons, Monsieur, de m’être permis le moindre détail sur mes affaires propres, en le faisant, j’avois cette excellence de cœur en vue, qui caractérise une vie bien passée.J’ai l’honneur d’être, avec le plus profond respect, Monsieur, Votre très humble Et très Obéissant Serviteur
                            Xaupi Editors’ Translation
                            Sir,
                            
                            
                            31 August 1825.
                        
                        The profound respect that I entertain for your person, would ever have  prevented me from interrupting a moment of your valuable time, to speak to you on the subject of my profession, but, the enclosed note of Mr Tucker, by informing me that you are Rector of the University, gives me the hope that you will not disdain to grant me a moment’s attention.Under the recommendation of Judge Carr, I came to Charlottesville, two summers ago, to teach a Dancing School, the population being too small, present, was not my aim, my principal object was to prepare my establishment for the opening of the University, where I expected to be offered a position in my profession of Dance and Fencing teacher, in a word, to be employed there as such.  I have been here with my family for three months, and it is only recently that I obtained ten subscribers for Fencing and nine for my Dance class among the students; I was just starting to enjoy some rest when I found out that the use of arms is not allowed, and I am still uncertain as to whether I will be allowed to teach, and whether I will get a room in which to do so.  Please do me the favor, Sir, to dissipate the doubts that worry a father; you would do me a great favor, because I will not hide from you that I cannot remain inactive for long, having no other income than the one I get from my schools.  If I am happy enough to receive your permission to teach at the University, I dare say that you will not have to complain of the bad behavior of my students, as the greatest order usually reigns in my schools, and I flatter myself that my students, through my example, will not lack anything regarding morals and propriety.I beg your pardon a thousand times, Sir, for having taken the liberty of giving you the slightest detail regarding my personal affairs; in doing so, I had in mind your excellent heart, which characterizes a life well spent.I have the honor to be, with the most profound respect, Sir, your very humble and very obedient Servant.
                            Xaupi